Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	The objection to the drawing, set forth in the Non-Final Office Action mailed on 3/03/2022 has been withdrawn because of the amendment filed on 5/11/2022.
3.	The objection to claims, set forth in the Non-Final Office Action mailed on 3/03/2022 has been withdrawn because of the amendment filed on 5/11/2022.

Applicant’s arguments, see remarks page 8-12, filed 5/11/2022, with respect to the rejection(s) of claims 1-13 under 35 U.S.C. 102 (a) (1) as being anticipated by VINCENT et al. (US 20150070026 A1) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 10-11, regarding amended independent claim 1 that “However, Applicants respectfully submit that the “026 application fails to disclose after detection by the auxiliary device of a loss of electrical power in the at least one conductor, determining a type of electrical fault from a plurality of the stored values, including comparing, with a first threshold value, a largest value of the maximum intensity of the current from the plurality of stored values for a corresponding plurality of time intervals preceding the loss of the electrical power, a short circuit being diagnosed when determining that the largest value of the maximum intensity is greater than the first threshold value, as recited in amended Claim 1  (Remarks-Page 10)….
Further, Applicants respectfully submit that the “026 application fails to disclose that the determining step includes comparing, with a second threshold value, a largest RMS value of the current from the plurality of stored values for the corresponding plurality of time intervals preceding the loss of electrical power, an overload being diagnosed when determining that the largest RMS value is greater than a second threshold value, as recited in amended Claim 1.
In particular, Applicants respectfully submit that the ‘026 application is silent regarding the largest RMS value of the current determined from a plurality of stored values, as required by amended Claim |, and does not disclose any RMS values. Rather, the ‘026 application discloses a heating-up value 6, which is not equivalent to the RMS value. Moreover, in the discussion of this determining step on pages 7-8 of the Office Action, the Office Action only cites to ‘026 paragraphs 90 and 127, which are silent regarding the RMS value recited in the claims (Remarks Page 11).”

Examiner Response:
Applicant’s arguments, see page 10-11 (stated above), filed 5/11/2022, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. Because applicant has amended the claim which necessitates a new ground of rejection. The following limitations are now added to independent claim 1, “comparing, with a first threshold value, a largest value of the maximum intensity of the current from the plurality of stored values for a corresponding plurality of time intervals preceding the loss of the electrical power,………comparing, with a second threshold value, a largest RMS value of the current from the plurality of stored values for the corresponding plurality of time intervals preceding the loss of electrical power, an overload being diagnosed when determining that the largest RMS value is greater than a second threshold value” which necessitates a new ground of rejection. In view of applicant’s claim amendment Dimino is applied to meet at least the amended limitation of claims 1. Therefore, claim 1 is now rejected is under 35 U.S.C. 103 as being unpatentable over VINCENT (US 20150070026 A1) in view of Dimino et al. (US 20150346266 A1) as set forth below. See the rejection set forth below.

New claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over VINCENT (US 20150070026 A1) in view of Dimino et al. (US 20150346266 A1) as set forth below. See the rejection set forth below.

For expedite prosecution examiner contacted applicant’s representative to discuss the amendment and to make the claim allowable. Examiner proposed to amend claim 1 to include dependent claim 2 and also make clear the limitation “second threshold” to incorporate the limitation from dependent claim 7. However, client did not agree to accept the proposed amendment and therefore a final office action is issued.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, Line 20-26 recites, “comparing, with a first threshold value, a largest value of the maximum intensity of the current from the plurality of stored values for a corresponding plurality of time intervals preceding the loss of the electrical power……comparing, with a second threshold value, a largest RMS value of the current from the plurality of stored values for the corresponding plurality of time intervals preceding the loss of electrical power” It is not clear what is the plurality of the stored value and how the first and second threshold value is determined from the plurality of stored value. Therefore, the scope of the claim is not clear. Clarification is required to make the claim clear.

Claims 2-14 are also rejected as they inherit the deficiencies of claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)s 1, 2 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over VINCENT et al. (Herein after “VINCENT”) in the US patent Application Publication Number US 20150070026 A1 in view of Dimino et al. (Hereinafter “Dimino”) in the US Patent Application Publication Number US 20150346266 A1.


Regarding claim 1, VINCENT teaches a method for diagnosing the cause of tripping of an electrical protection device [22] I Figure 1 (a method for determining a cause of a voltage outage load-side from a circuit breaker by means of an auxiliary unit, the voltage outage load-side from the circuit breaker corresponding to an opening of the circuit breaker or to a voltage drop at the input of the circuit breaker below a first reference voltage value; Paragraph [0006] Line 2-7; Figure 1-3), wherein the method comprises: 
measuring the intensity of an alternating electrical current circulating in at least one electrical conductor [12, 14] (electric conductors 12 and 14) (FIG. 1, an electric system 10 is connected to a first electric conductor 12 and to a second electric conductor 14, the conductors 12, 14 belonging to an electric power distribution network 16 and being intended for powering an electric load 18; Paragraph [0045] Line 1-5) in an electrical installation [10] (electrical system 10) including an electrical protection device [22] (circuit breaker 22 as the electrical protection device) (The current sensor 44, visible in FIG. 2, is known per se, and is able to measure the intensity of the current I flowing in the first electric conductor 12; Paragraph [0066] Line 1-3; The electric system 10 comprises an electric circuit breaker 22, such as an electromechanical circuit breaker, preferably a magnetothermal circuit breaker, and an auxiliary unit 24 electrically coupled with the circuit breaker 22; Paragraph [0047] Line 1-4), with a current sensor [44] of an auxiliary device [24] (The auxiliary unit 24 comprises a current sensor 44, a voltage sensor 46, a processing unit 48; Paragraph [0059] Line 1-2) associated with the electrical conductor [12] (The current sensor 44, visible in FIG. 2, is known per se, and is able to measure the intensity of the current I flowing in the first electric conductor 12; Paragraph [0066] Line 1-3); 
an electronic processing unit [48] (processing unit 48 has the processor 58) (The auxiliary unit 24 comprises a current sensor 44, a voltage sensor 46, a processing unit 48; Paragraph [0059] Line 1-2; The processing unit 48 includes a processor 58; Paragraph [0069] Line 1) of the auxiliary device [24] calculating values representing the measured electrical current, said representative values being each calculated from intensity values measured during a predefined time interval (lapse of time T1 as the predetermined time interval) ( The processor 58 comprises a first software package 62 for calculating a heating-up value .theta. of the second detection means, depending on the intensity of the current I measured by the current sensor 44. The processor 58 also comprises a second software package 64 for calculating a maximum value Imax of the measured intensities, also called the maximum intensity Imax, for a predetermined lapse of time T1; Paragraph [0079] Line 1-7), 
the values representing the electrical current including the maximum intensity [Imax] of the measured current and the RMS value of the measured current (The processor 58 also comprises a second software package 64 for calculating a maximum value Imax of the measured intensities, also called the maximum intensity Imax, for a predetermined lapse of time T1; Paragraph [0079] Line 4-7); 
storing the calculated values in a memory [60] of the auxiliary device [24] (a memory 60 associated with the processor 58, as illustrated in FIG. 2; Paragraph [0069] Line 5-6) (The memory 60 is also able to store a software package 68 for sampling the intensity of the current I measured by the current sensor 44, and of the first voltage V1 measured by the voltage sensor 46. The memory 60 is also able to store samples of the intensity of the current I measured by the current sensor 44; Paragraph [0084] Line 4-9);  
the measuring, calculating and storing (The memory 60 is also able to store samples of the intensity of the current I measured by the current sensor 44 and also of the first voltage V1 measured by the voltage sensor 46, as well as electric power and energy values calculated via the processor 58 from the measured intensity I and first voltage V1 values; Paragraph [0084] Line 8-12; Figure 3) steps are performed repeatedly for as long as an electrical current circulates in said electrical conductor [12] (the steps 112 and 116 are carried out in parallel with the method for determining the cause of the voltage outage load-side from the circuit breaker 22. More specifically, in this alternative, following step 108, one directly passes to step 114, and steps 112 and 116 are carried out repeatedly, according to a predetermined repetition period; Paragraph [0106] Line 1-7); and 
wherein the method further comprises, after detection by the auxiliary device [24] of a loss of electrical power in said at least one conductor [12] (The first detection means 59 is able to detect the voltage outage load-side from the circuit breaker 22 if the first voltage V1, measured by the voltage sensor 46, is less than a second reference voltage value Vref during a predetermined time interval T2; Paragraph [0082] Line 1-5), 
determining a type of electrical fault from the stored values (short circuit fault or over load current fault), the determination step including: 
comparing with a first threshold value [S1] the largest value of the maximum intensity of the current from the stored values for a plurality of measurement intervals preceding the loss of electrical power (The processor 58 comprises a first software 65 package for comparing the heating-up value .theta. with a first threshold value S1; Paragraph [0080] Line 1-3; Additionally, the first comparison software package 65 is capable of comparing the heating-up value .theta. with the first threshold value S1 on the one hand, a second threshold value S2 below the first threshold value S1 on the other hand. The first threshold value S1 is parameterized in order to correspond to the heating-up .theta. of the second detection means when it is crossed by a current comprised between 60% and 90% of the rated current of the circuit breaker 22, while the second threshold value S2 is comprised between 80% and 95% of the first threshold value S1; Paragraph [0081] Line 1-10), 
a short circuit being diagnosed if the largest value of the maximum intensity is greater than the first threshold value (The third comparison software package 76 is able to compare the maximum intensity I.sub.max calculated with the fourth threshold value S4 in order to determine a second cause of the voltage outage load-side from the circuit breaker 22, distinct from the first cause of the voltage outage load-side. More specifically, the second cause of voltage outage load-side from the circuit breaker 22, corresponds to the presence of a short-circuit current on the first conductor 12, and is detected if the maximum intensity I.sub.max is greater than the fourth threshold value S4; Paragraph [0089] Line 1-10; fourth threshold value as the first threshold value here); 
an overload being diagnosed when determining that the largest RMS value is greater than a second threshold value (By means of the invention, it is possible to determine the cause of the voltage outage load-side from the circuit breaker 22 in a reliable way by means of the current sensor 44 and of the processing of the measured current I values. Thus, by measuring the current I, the determination application 66 is able to determine whether the voltage outage load-side from the circuit breaker 22 is due to a short-circuit current crossing the conductor 12, or due to an overload current crossing the conductor 12, or further to manual opening or to a cutoff or drop of the voltage on the input terminals 34, 36 of the circuit breaker 22; Paragraph [0127] Line 1-11).
VINCENT fails to teach that comparing, with a first threshold value, a largest value of the maximum intensity of the current from the plurality of stored values for a corresponding plurality of measurement time intervals preceding the loss of the electrical power, …comparing, with a second threshold value, a largest RMS value of the current from the plurality of stored values for the corresponding plurality of measurement time intervals preceding the loss of electrical power.
Dimino teaches a system and method for detecting and localizing high resistance ground faults in a power distribution system using a pulsed detection algorithm (Paragraph [0001] Line 2-5), wherein
comparing, with a first threshold value, a largest value of the maximum intensity of the current from the plurality of stored values for a corresponding plurality of measurement time intervals preceding the loss of the electrical power (The system also includes a processor associated with each protective device and operably connected to the current sensors thereat to receive signals from the current sensors for identifying a location of the ground fault in the high resistance grounded power distribution system, wherein the processor associated with each protective device is programmed to receive measurements of the three-phase current signals from the current sensors over a plurality of cycles and identify a pattern of interest in the three-phase current signals across the plurality of cycles in order to detect a ground fault; Paragraph [0012] Line 11-20; the processor associated with each protective device is programmed to receive measurements of the three-phase current signals from the current sensors over a plurality of cycles and identify a pattern of interest in the three-phase current signals across the plurality of cycles in order to detect a ground fault; Paragraph [0052] Line 16-20); 
comparing, with a second threshold value, a largest RMS value of the current from the plurality of stored values for the corresponding plurality of measurement time intervals preceding the loss of electrical power (the processor 56 monitors the RMS value of the current over a plurality of cycles (e.g., 60 cycles) for purposes of a identifying a pattern in the RMS value that is indicative of the presence and location of a HRGF in the power distribution system 10—i.e., the presence of a HRGF in either distribution network 24 or distribution network 26. For identifying such a pattern, the RMS current value is input into a “pulse detection algorithm” stored on the processor 56. The pulse detection algorithm stored on the processor 56 functions to threshold the associated RMS values, in order to detect the presence of the injected pulse detection current; Paragraph [0031] Line 9-10). The purpose of doing so is to detect the presence of the injected pulse detection current to determine the fault accurately, to perform/analyze measurements accurate enough for an overload function.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify VINCENT in view of Dimino, because Dimino teaches to include the plurality of stored values for a corresponding plurality of measurement time intervals preceding the loss of the electrical power detects the presence of the injected pulse detection current to determine the fault accurately (Paragraph [0031]) and performs/analyzes measurements accurate enough for an overload function (Paragraph [0050]).

Regarding claim 2, VINCENT teaches a method, further comprising calculating 
the first threshold value automatically, after detection of the loss of electrical power, as a function of the maximum intensity values of the measured current previously stored for the corresponding plurality of time intervals preceding the detection of loss of electrical power (Additionally, the first comparison software package 65 is capable of comparing the heating-up value .theta. with the first threshold value S1 on the one hand, a second threshold value S2 below the first threshold value S1 on the other hand. The first threshold value S1 is parameterized in order to correspond to the heating-up .theta. of the second detection means when it is crossed by a current comprised between 60% and 90% of the rated current of the circuit breaker 22, while the second threshold value S2 is comprised between 80% and 95% of the first threshold value S1; Paragraph [0081] Line 1-10; the steps 112 and 116 are carried out in parallel with the method for determining the cause of the voltage outage load-side from the circuit breaker 22. More specifically, in this alternative, following step 108, one directly passes to step 114, and steps 112 and 116 are carried out repeatedly, according to a predetermined repetition period; Paragraph [0106] Line 1-7). 

Regarding claim 6, VINCENT teaches a method, wherein, 
determining the type of electrical fault, further comprises diagnosing the short circuit only when additionally, the largest value of the maximum intensity of the current (The third comparison software package 76 is able to compare the maximum intensity I.sub.max calculated with the fourth threshold value S4 in order to determine a second cause of the voltage outage load-side from the circuit breaker 22, distinct from the first cause of the voltage outage load-side. More specifically, the second cause of voltage outage load-side from the circuit breaker 22, corresponds to the presence of a short-circuit current on the first conductor 12, and is detected if the maximum intensity I.sub.max is greater than the fourth threshold value S4; Paragraph [0089] Line 1-10) among the values stored for the coprresponding plurality of time intervals (the steps 112 and 116 are carried out in parallel with the method for determining the cause of the voltage outage load-side from the circuit breaker 22. More specifically, in this alternative, following step 108, one directly passes to step 114, and steps 112 and 116 are carried out repeatedly, according to a predetermined repetition period; Paragraph [0106] Line 1-7) preceding the loss of electrical power is greater than or equal to twice the rated current value of the protection device [22] (Additionally, the first comparison software package 65 is capable of comparing the heating-up value .theta. with the first threshold value S1 on the one hand, a second threshold value S2 below the first threshold value S1 on the other hand. The first threshold value S1 is parameterized in order to correspond to the heating-up .theta. of the second detection means when it is crossed by a current comprised between 60% and 90% of the rated current of the circuit breaker 22, while the second threshold value S2 is comprised between 80% and 95% of the first threshold value S1; Paragraph [0081] Line 1-10; The third threshold value S3 is set to a heating-up value. theta. corresponding to a current comprised between 100% and 120% of the rated current of the circuit breaker 22, while the fourth threshold value S4 is comprised between 3 and 10 times the rated current of the circuit breaker; Paragraph [0085] Line 9-14; therefore, the third threshold value is higher than the rated current value between 100%-120% or equal to twice the rated current value).

Regarding claim 7, VINCENT teaches a method, wherein, 
the second threshold value [S3] is higher than the rated current value and less than twice said rated current value of the electrical protection device [22] (The third threshold value S3 is set to a heating-up value. theta. corresponding to a current comprised between 100% and 120% of the rated current of the circuit breaker 22, while the fourth threshold value S4 is comprised between 3 and 10 times the rated current of the circuit breaker; Paragraph [0085] Line 9-14; therefore, the third threshold value is higher than the rated current value between 100%-120% which is less than twice the rated current value).


Regarding claim 8, VINCENT teaches a method, wherein, 
when determining the type of electrical fault diagnoses both the short circuit and the overload, only the detection of the short circuit is taken into account, the detection of the overload automatically ignored (By means of the invention, it is possible to determine the cause of the voltage outage load-side from the circuit breaker 22 in a reliable way by means of the current sensor 44 and of the processing of the measured current I values. Thus, by measuring the current I, the determination application 66 is able to determine whether the voltage outage load-side from the circuit breaker 22 is due to a short-circuit current crossing the conductor 12, or due to an overload current crossing the conductor 12, or further to manual opening or to a cutoff or drop of the voltage on the input terminals 34, 36 of the circuit breaker 22; Paragraph [0127] Line 1-11).

Regarding claim 9, VINCENT teaches a method, further
comprising, when diagnosing the overload, storing in the memory of the auxiliary device [24] the largest value of the RMS value of the current (The memory 60 is also able to store samples of the intensity of the current I measured by the current sensor 44 and also of the first voltage V1 measured by the voltage sensor 46, as well as electric power and energy values calculated via the processor 58 from the measured intensity I and first voltage V1 values; Paragraph [0084] Line 8-12; Figure 3).

Regarding claim 10, VINCENT teaches a method, further comprising, after determining the type of electrical fault, sending (S134) a diagnostic message representing determined the type of the electrical fault to a concentrator [20] via a wireless communication interface [53] of the auxiliary device [24] (If the calculated heating-up value .theta. is greater than the first threshold value S1, then the processing unit 48 carries out a step 116 during which it generates an alarm signal which it transmits to the second communication number 53, which subsequently transmits the alarm signal to the concentrator 20; Paragraph [0104] Line 1-6) and/or storing in the memory [60] of the auxiliary device [24] diagnostic information representing the type of the determined electrical fault.


Regarding claim 11, VINCENT teaches a method, wherein 
the duration of each of the plurality of time intervals [T1 or T2] is proportional to a period of the alternating electrical current circulating in the at least one electrical conductor [12] (The time interval T2 is preferably comprised between 5 ms and 10 ms, so that the processing unit 48 has sufficient time for detecting the short-circuit and for transmitting the message M1 produced in step 124. Further, by having a short time interval T2, it is possible to detect the microcuts of the mains 16 and thereby to measure the quality of the voltage provided by an electric power distributor who manages the mains 16; Paragraph [0115] Line 1-8; therefore, the duration of the time intervals [T1 or T2] is proportional to the period of the alternating electrical current circulating in said electrical conductor).


Regarding claim 12, VINCENT teaches an auxiliary device [24] for an electrical installation [10] (an electric system comprising an electric circuit breaker and such an auxiliary unit coupled with the electric circuit breaker; Paragraph [0002] Line 1-3; The electric system 10 comprises an electric circuit breaker 22, such as an electromechanical circuit breaker, preferably a magnetothermal circuit breaker, and an auxiliary unit 24 electrically coupled with the circuit breaker 22; Paragraph [0047] Line 1-4) comprising 
the electrical protection device [22] (electric circuit breaker 22 as the electrical protection device) (The electric system 10 comprises an electric circuit breaker 22, such as an electromechanical circuit breaker, preferably a magnetothermal circuit breaker, and an auxiliary unit 24 electrically coupled with the circuit breaker 22; Paragraph [0047] Line 1-4) associated with the at least one electrical conductor [12] (FIG. 1, an electric system 10 is connected to a first electric conductor 12 and to a second electric conductor 14, the conductors 12, 14 belonging to an electric power distribution network 16 and being intended for powering an electric load 18; Paragraph [0045] Line 1-5), 
the auxiliary device [24] including a current sensor [44] (The auxiliary unit 24 comprises a current sensor 44, a voltage sensor 46, a processing unit 48; Paragraph [0059] Line 1-2) associated with the at least one electrical conductor [12] (The current sensor 44, visible in FIG. 2, is known per se, and is able to measure the intensity of the current I flowing in the first electric conductor 12; Paragraph [0066] Line 1-3), the electronic processing unit (28) and the memory (36, 38, 40), wherein 
the auxiliary device [24] is configured to perform the method for diagnosing the cause of the tripping of the electrical protection device [22] according to Claim 1 (See the rejection of claim 1 above).


Regarding claim 13, VINCENT teaches an electrical system (an electric system comprising an electric circuit breaker and such an auxiliary unit coupled with the electric circuit breaker; Paragraph [0002] Line 1-3) comprising 
an electrical protection device [22] (electric circuit breaker 22 as the electrical protection device) (The electric system 10 comprises an electric circuit breaker 22, such as an electromechanical circuit breaker, preferably a magnetothermal circuit breaker, and an auxiliary unit 24 electrically coupled with the circuit breaker 22; Paragraph [0047] Line 1-4) and 
the auxiliary device [24] associated with at least one electrical conductor [12] of the electrical installation [10] (The electric system 10 comprises an electric circuit breaker 22, such as an electromechanical circuit breaker, preferably a magnetothermal circuit breaker, and an auxiliary unit 24 electrically coupled with the circuit breaker 22; Paragraph [0047] Line 1-4),
the electrical protection device [22] being configured to interrupt the circulation of an electrical current in the at least one electrical conductor [12] (FIG. 1, an electric system 10 is connected to a first electric conductor 12 and to a second electric conductor 14, the conductors 12, 14 belonging to an electric power distribution network 16 and being intended for powering an electric load 18; Paragraph [0045] Line 1-5) when detecting the electrical fault ( The processor 58 comprises a first software package 62 for calculating a heating-up value .theta. of the second detection means, depending on the intensity of the current I measured by the current sensor 44. The processor 58 also comprises a second software package 64 for calculating a maximum value Imax of the measured intensities, also called the maximum intensity Imax, for a predetermined lapse of time T1; Paragraph [0079] Line 1-7), wherein the auxiliary device [24] is the device according to Claim 12 (see the rejection of claim 12 above).

Regarding claim 14, VINCENT teaches a method, wherein 
the determining the type of the electrical fault comprises performing the comparing steps in parallel such that both comparing steps are always performed unconditionally (Alternatively, the steps 112 and 116 are carried out in parallel with the method for determining the cause of the voltage outage load-side from the circuit breaker 22. More specifically, in this alternative, following step 108, one directly passes to step 114, and steps 112 and 116 are carried out repeatedly, according to a predetermined repetition period; Paragraph [0106] Line 1-7; Therefore, the determining the type of the electrical fault comprises performing the comparing steps in parallel such that both comparing steps are always performed unconditionally). 


Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 4-5 are objected to as being dependent on a rejected claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866